  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 1 of 34 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

                   Plaintiff,
                                                         Civil Action No. _______
                   v.
                                                          JURY TRIAL DEMANDED
T-MOBILE US, INC. and T-MOBILE USA,
INC.,

                   Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

            1. Plaintiff Barkan Wireless IP Holdings, L.P., for its Complaint against T-Mobile

US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile” or “Defendants”), alleges:

                                        THE PARTIES

            2. Plaintiff is a Delaware limited partnership founded by Dr. Elad Barkan (“Dr.

Barkan”), an Israeli computer scientist and inventor. Dr. Barkan received his Ph.D. from the

Technion – Israel Institute of Technology in Haifa, Israel, and is now a researcher at the

Weizmann Institute of Science, a research university in Rehovot, Israel.

            3. Defendant T-Mobile US, Inc. is a Delaware corporation with its principal place of

business at 12920 SE 38th Street, Bellevue, Washington 98006. Plaintiff is informed and

believes, and on that basis alleges, that T-Mobile US, Inc. may be served through its registered

agent for service, Corporation Service Company, 2711 Centerville Rd., Ste. 400, Wilmington,

Delaware 19808.

            4. Defendant T-Mobile USA, Inc. is a Delaware corporation with its principal place

of business at 12920 SE 38th Street, Bellevue, Washington 98006. Plaintiff is informed and
                                                1

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 2 of 34 PageID #: 2




believes, and on that basis alleges, that T-Mobile USA, Inc. may be served through its registered

agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

                                  JURISDICTION AND VENUE

            5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et

seq.

            6. This Court has personal jurisdiction over T-Mobile because, inter alia, it has done

and continues to do business in Texas, and has committed and continues to commit acts of patent

infringement in the state of Texas, including making, using, offering to sell and/or selling

accused products in Texas, and/or importing accused products into Texas, and/or inducing others

to commit acts of patent infringement in Texas, including at regular and established physical

places of business, such as retail stores.

            7. Venue is proper as to T-Mobile under 28 U.S.C. § 1400(b). Plaintiff is informed

and believes, and on that basis alleges, that T-Mobile has committed acts of infringement and has

a regular and established place of business in this District.

            8. Plaintiff is informed and believes, and on that basis alleges, that T-Mobile has a

regular and established physical presence in this District, including, but not limited to, ownership

of or control over property, inventory, and/or infrastructure. For example, Plaintiff is informed

and believes, and on that basis alleges, that T-Mobile USA, Inc. maintains and operates research

and development facilities at 7668 Warren Parkway, Frisco, Texas 75034.




                                                  2

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 3 of 34 PageID #: 3




Fig. 1: Depicting T-Mobile office at 7668 Warren Parkway, Frisco, TX.

            9. Plaintiff is also informed and believes, and on that basis alleges, that T-Mobile

operates a number of retail stores in this District through which it transacts business. This

includes T-Mobile retail stores located at 900 E. East Blvd N #100B, Marshall, Texas 75670; and

1806 E. End Blvd. Ste. 100, Marshall, TX 75670. See TMobile Store Locator, T-MOBILE,

http://t-mobile.com/store-locator (last visited Feb. 2, 2021).




                                                  3

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 4 of 34 PageID #: 4




Fig. 2: Depicting T-Mobile Store at 1806 E. End Blvd. Ste. 100 (E End Blvd. N. and Lawson
Street), Marshall TX 75670.




                                            4

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 5 of 34 PageID #: 5




Fig. 3: Depicting T-Mobile Store at 900 E. End Blvd N. # 100B, Marshall, TX 75670 (N. East
End Blvd. and Karnak Hwy.), Marshall, TX 75670.




                                              5

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 6 of 34 PageID #: 6




Fig. 4: Depicting locations of T-Mobile retail stores in Marshall, Texas.

            10. In other recent actions, T-Mobile has either admitted or not contested that this

federal judicial district is a proper venue for patent infringement actions against it. See, e.g.,

Answer to First Amended Complaint, at 2-3, ¶¶ 7-10, Fractus, S.A. v. AT&T Mobility LLC et al.,

No. 2:18-cv-00135-JRG (E.D. Tex. Dec. 13, 2018); Answer at 2, ¶¶ 4, 5, Preferential Networks

IP, LLC v. T-Mobile US, Inc. et al., No. 2:17-cv-00626 (E.D. Tex. Nov. 01, 2017), ECF No. 17;

Answer ¶¶ 4, 5, Traxcell Techs., LLC v. T-Mobile, USA, Inc., No. 2:17-cv-00720 (E.D. Tex. Jan.

23, 2018), ECF No. 8; Answer ¶¶ 5, 6, Kevique Tech., LLC v. T-Mobile USA, Inc., No. 2:17-cv-

00095 (E.D. Tex. Apr. 11, 2017), ECF No. 10. Defendant T-Mobile USA, Inc. has also admitted

or failed to contest that it has transacted business in this district. See Preferential Networks at

Answer at 2, ¶ 4; Traxcell Techs. at Answer ¶ 2; Kevique Tech. at Answer ¶¶ 5, 6. See also


                                                 6

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 7 of 34 PageID #: 7




Answer ¶¶ 19, 20, Mobile Synergy Sols., LLC v. T-Mobile US, Inc. et al., No. 6:16-cv-01223

(E.D. Tex. Feb. 13, 2017), ECF No. 47.

            11. T-Mobile derives benefits from its presence in this federal judicial district,

including, but not limited to, sales revenue. For example, T-Mobile receives revenue from its

corporate stores in this district, by selling network access, phones/products, and services and by

receiving payment for its network access, phones/products, and services.

            12. T-Mobile’s commission of acts of infringement, and the presence of T-Mobile

retail stores and offices in the Eastern District of Texas, establishes venue over it under 28

U.S.C. § 1400(b). See, e.g., Intellectual Ventures II LLC v. FedEx Corp., No. 16-cv-980-JRG,

2017 WL 5630023, at *6-*7 (E.D. Tex. Nov. 22, 2017) (Gilstrap, J.) (venue proper based on

defendants’ “physical retail and service locations”).

                                         SINGLE ACTION

            13. This suit is commenced against Defendants pursuant to 35 U.S.C. § 299 in a

single action because (a) a right to relief is asserted against the parties jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences relating to the making, using, importing into the United States,

offering for sale, and/or selling of the same accused products or processes and (b) questions of

fact common to all defendants will arise in the action.

            14. Plaintiff is informed and believes, and on that basis alleges, that T-Mobile

manufactures and/or sells and/or offers for sale the same products and processes accused in this

action, including the “4G LTE CellSpot” and “4G LTE CellSpot v2.”




                                                   7

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 8 of 34 PageID #: 8




                                        PATENTS-IN-SUIT

            15. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 8,559,312 (the “’312 patent”), entitled “Systems, Devices and Methods for Providing

Access to a Distributed Network,” a true and correct copy of which is attached hereto as Exhibit

A. The ‘312 patent is designated a continuation of the application that resulted in United States

Patent No. 8,014,284 (the “’284 patent”); bears a domestic filing date of July 13, 2011; and was

duly and legally issued by the PTO no later than October 15, 2013. Dr. Barkan is the inventor of

the ‘312 patent.

            16. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 9,392,638 (the “’638 patent”) entitled “Systems, Devices and Methods for Providing

Access to a Distributed Network,” a true and correct copy of which is attached hereto as Exhibit

B. The ‘638 patent is designated a continuation of the applications resulting in the ‘284 and ‘312

patents; bears a domestic filing date of August 21, 2012; and was duly and legally issued by the

PTO no later than July 12, 2016. Dr. Barkan is the inventor of the ‘638 patent.

            17. Plaintiff, as assignee, is the owner of all right, title, and interest in United States

Patent No. 8,014,284 entitled “Systems, Devices and Methods for Providing Access to a

Distributed Network,” a true and correct copy of which is attached hereto as Exhibit C. The ‘284

patent bears a domestic filing date of June 4, 2001; and was duly and legally issued by the PTO

no later than September 6, 2011. Dr. Barkan is the inventor of the ‘284 patent.

            18. Collectively, the ‘312, ‘638, and ‘284 patents are referred to as the “patents-in-

suit.”

            19. At the time of the invention, it was “relatively expensive, time consuming, and

difficult to install cellular networks”—especially in “highly populated urban areas.” Ex. A, ‘312

                                                   8

7013105v1/016556
  Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 9 of 34 PageID #: 9




Patent, at 1:27-:29. Traditional cellular base stations (like cell phone towers) “require[] a large

investment to install,” “service,” and “maintain,” and a high number of complicated

“switchboard” systems. Id. at 1:47-:56. Another problem of traditional cellular infrastructure is

the “relatively high transmit power” at which cell phones must transmit a signal in order to

communicate with cell-phone towers. Id. at 1:32.

            20. Plaintiff’s patents-in-suit solved many of the problems associated with traditional

cellular infrastructure. Generally speaking, Plaintiff’s patents-in-suit relate to the expansion of

cellular networks, in areas in which signal coverage is weak or nonexistent, using coordination

centers and existing network infrastructure—such as cable television, internet, or wired

telephone connections—to route cellular communications through add-on base stations in lieu of

cell phone towers.




                                                 9

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 10 of 34 PageID #: 10




Fig. 5: Illustration from ’312 patent of cellular communications routed through existing network
infrastructure to add-on base stations.

            21. Plaintiff’s patents-in-suit, generally speaking, disclose systems, devices, and

methods for expanding cellular coverage using a gateway, consisting of a transceiver that

establishes a radio-frequency link with a mobile device; an interface that facilitates data flow

between a mobile device and a packet-based data network (such as the Internet); and a

connection regulator that regulates data flow between a mobile device and the data network. The

information is regulated at least partly on information received over the data network from a

coordination center, which connects to the data network through a second interface.

            22. The patents-in-suit describe a preferred embodiment as follows:

                                                10

7013105v1/016556
    Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 11 of 34 PageID #: 11




                   New base station 43 illustrates yet another type of network enhancement.
           It generates a wireless cell that is directly connected to an Internet 24.

                   Thus, new base station 43 adds a new wireless cell in a location where
           there is available a link to an Internet network 24.

                   The system uses the existing infrastructure, for example cable TV, Internet
           connections and phone networks to provide additional wireless coverage. The
           above detailed structure and method may be used for other networks as well.
           These may include, among others, wireless links, satellite links, cable TV links,
           fiber-optics or a combination thereof.

                  Thus, new base stations 41, 42, and 43 allow to use the existing
           telecommunication infrastructure in developed areas, to enhance the cellular
           network. 1

                23. The systems, devices, and methods covered by the patents-in-suit—which have

been implemented in, among other inventions, what are known as “femtocells”—yield

substantial benefits for both consumers and telecommunications providers.

                24. When using implementations of the invention, including femtocell devices,

consumers benefit from increased cell signal strength; reduced cell phone battery consumption;

diminished radiation exposure; higher voice communication quality; the ability to place calls on

a mobile device from indoor locations, or areas of a home or business that would otherwise be

inaccessible; and ease of installation.

                25. Telecommunications providers benefit from, inter alia, access to additional

consumers; increased capacity as subscribers are offloaded from cell phone towers to existing

network infrastructure; and reduced expenditures due to the use of small base stations—which

may be purchased and installed by consumers—in lieu of traditional cellular network

infrastructure.




1
    See Exhibit A, at 12; Exhibit B, at 12; Exhibit C, at 12.

                                                                11

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 12 of 34 PageID #: 12




            26. T-Mobile has publicly trumpeted the significant benefits that the T-Mobile

femtocell devices provide. For example, T-Mobile’s then-CEO John Legere describes the

Accused Products as “something totally new,” and a “completely radical idea”–—the idea that

consumers can create coverage where they “want and need it most” even if the “carrier network

doesn’t reach there.” John Legere (@JohnLegere), TWITTER (Nov. 2, 2015, 9:12 a.m.),

https://twitter.com/i/status/661184145226272768.




Fig. 6: T-Mobile’s then-CEO, John Legere, introducing and promoting the adoption of the “4G
LTE CellSpot” Accused product.

            27. T-Mobile’s then-CEO described the accused femtocell devices as “[t]otally next

gen advanced technology” that “actually is” a cell phone tower and that “creates a beautiful 4G


                                              12

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 13 of 34 PageID #: 13




LTE signal that stretches for 3,000 square feet” so long as you have “power and an Internet

connection.” Id. In the words of T-Mobile’s then-CEO, such devices “[g]ive[] you coverage

where cellular only just can’t reach!” and are “[g]reat for businesses” to provide 4G LTE signal

to employees and their customers. Id.

                   DEFENDANTS AND THEIR INFRINGING PRODUCTS

            28. T-Mobile is an American telecommunications company that provides wireless

and internet services. T-Mobile is the third-largest wireless carrier in the United States, with

over 100 million subscribers as of the end of 2020; and annual revenues of over $40 billion.

            29. Defendants make, use, offer to sell, sell and/or import into the United States

products and/or systems that infringe the patents-in-suit, including, but not limited to, the “4G

LTE CellSpot” and “4G LTE CellSpot v2” (the “Accused Products”).

            30. T-Mobile sells and/or distributes the Accused Products to its customers, including

through its website.




                                                13

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 14 of 34 PageID #: 14




Fig. 7: T-Mobile markets the Accused Products, including the “4G LTE CellSpot,” through its
website. See T-MOBILE, 4G LTE CellSpot Quick Start Guide, at 1, available at https://www.t-
mobile.com/support/public-files/images/support-non-device/4G%20LTE%20CellSpot%20
Quick%20Start%20Guide.pdf (last visited Feb. 1, 2021) [hereinafter, “4G LTE CellSpot
QuickStart Guide”].

            31. T-Mobile touts the Accused Products as a means of expanding access to T-Mobile

cellular service using T-Mobile coordination centers and existing network infrastructure—such

as a broadband Internet connection—by routing cellular communications through add-on base

stations in lieu of cell phone towers.

            32. For example, according to T-Mobile, the Accused Products are a “powerful,

simple way to create your own personal T-Mobile 4G LTE mini-tower in your home or small

business office” and “can provide full bars indoor 4G LTE coverage, more dependable voice

calls and more consistent data speeds.” 4G LTE CellSpot QuickStart Guide, at 1.

            33. The Accused Products include, as disclosed by Plaintiff’s patents, a gateway to a

packet-based data network comprising: a transceiver adapted to establish a radio frequency link

with a mobile device; a connector to a packet based data network; and a connection regulator that

is adapted to facilitate data flow between the mobile device and the packet-based data network,

wherein the gateway is adapted to determine its own physical location.




                                                14

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 15 of 34 PageID #: 15




Fig. 8: 4G LTE CellSpot QuickStart Guide, at 3. Illustrating the 4G LTE CellSpot’s ability to
provide “3G/4G” and “4G/LTE” cellular signals to and from a mobile device. (“Device is ready
to provide 3G/4G service. . . . Device is ready to provide 4G LTE Service.”).




                                             15

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 16 of 34 PageID #: 16




Fig. 9: 4G LTE CellSpot QuickStart Guide, at 2. Illustrating the 4G LTE CellSpot’s connection
to a packet-based data network such as the Internet (“Yellow WAN Port (Connect to Wi-Fi
router or Wi-Fi cable modem router.)”).




Fig. 10: Illustrating microprocessors used to facilitate data flow (from a tear-down of the T-
Mobile 4G LTE CellSpot v2) (FCC ID H7NSS2FII).




                                              16

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 17 of 34 PageID #: 17




Fig. 11: 4G LTE CellSpot QuickStart Guide, 3. Illustrating the 4G LTE CellSpot’s location-
determination functionality (“(2) Connect GPS antenna to the CellSpot. Connect the GPS
antenna as close to a window as possible.”).

                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 8,559,312

            34. Plaintiff incorporates by reference Paragraphs 1 through 33 above.

            35. Defendants have infringed and continue to infringe the ‘312 patent in violation of

35 U.S.C. § 271, directly and/or indirectly, either literally or through the doctrine of equivalents,

by at least manufacturing, supplying, distributing, selling and/or offering for sale products and/or

systems, including the Accused Products, and/or by contributing to or inducing infringement

with others with the intent to cause infringement of the ‘312 patent.

            36. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 1 of the ‘312 patent, which discloses a “gateway to a

packet-based data network comprising: a transceiver adapted to establish a radio frequency link

                                                 17

7013105v1/016556
    Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 18 of 34 PageID #: 18




with a mobile device; a connector to a packet based data network; and a connection regulator

adapted to facilitate data flow between the mobile device and the packet-based data network;

wherein said gateway is adapted to determine a physical location of said gateway.” 2 See Fig. 11.




Fig. 12: T-Mobile 4G LTE CellSpot QuickStart Guide, at 2. Illustrating the 4G LTE CellSpot’s
functionality of transmitting data from a cell phone to, for example, the Internet (through a
“WAN Port”).




2
    Exhibit A, at 18.

                                                18

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 19 of 34 PageID #: 19




Fig. 13: TMOBILE, Support: 4G LTE CellSpot, available at https://www.t-
mobile.com/support/coverage/4g-lte-cellspot (last visited Feb. 1, 2021) (depicting cellular
frequencies over which transceiver of 4G LTE CellSpot communicates with a mobile device).




                                            19

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 20 of 34 PageID #: 20




Fig. 14: T-Mobile 4G LTE CellSpot QuickStart Guide, at 3 (depicting 4G LTE CellSpot
functioning as a gateway to, for example, the Internet (“Connect your CellSpot to the Internet”).

            37. Where acts constituting direct infringement of the ‘312 patent are not performed

by Defendants, such acts constituting direct infringement of the ‘312 patent are performed by

Defendants’ customers or end-users who act at the direction and/or control of Defendants, with

Defendants’ knowledge.

            38. Plaintiff is informed and believes, and on that basis alleges, that Defendants are

indirectly infringing one or more claims of the ‘312 patent by active inducement in violation of

35 U.S.C. § 271(b), by at least manufacturing, supplying, distributing, selling and/or offering for

sale the Accused Products to their customers with the knowledge and intent that use of those

products would constitute direct infringement of the ‘312 patent.

            39. For example, Defendants direct their customers how to install the Accused

Products, including connecting it to, for example, the Internet; connecting the power supply; and

connecting a GPS antenna for determining the Accused Product’s physical location.




                                                20

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 21 of 34 PageID #: 21




Fig. 15: 4G LTE CellSpot Quick Start Guide, at 3. Instructing consumers on how to install the
Accused Products.

            40. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘312 patent by contributory infringement in


                                                21

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 22 of 34 PageID #: 22




violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘312 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

            41. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.

                                            COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 9,392,638

            42. Plaintiff incorporates by reference Paragraphs 1 through 41 above.

            43. Defendants have infringed and continue to infringe the ‘638 patent in violation of

35 U.S.C. § 271, directly and/or indirectly, either literally or through the doctrine of equivalents,

by at least manufacturing, supplying, distributing, selling and/or offering for sale products and/or

systems, including the Accused Products, and/or by contributing to or inducing infringement

with others with the intent to cause infringement of the ‘638 patent.

            44. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 1 of the ‘638 patent, which discloses an “add-on base

station comprising: a transceiver adapted to establish a radio-frequency link with a mobile

device; a first interface, separate from said transceiver, that is adapted for communication over

the public Internet; a controller adapted to: determine current geographical location data for the

add-on base station using a global positioning system (GPS) device included in the add-on base

station, wherein the current geographical location data includes location data determined by the

                                                 22

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 23 of 34 PageID #: 23




GPS device; transmit recurrent updates regarding current operating parameters to a server of a

server system via the public Internet, wherein the current operating parameters include current

geographical location data and the server system is adapted to identify the base station based on a

unique property stored in a tamper-free unit of the add-on base station and to track the add-on

base station based on the identification; obtain, from a server of the server system accessed via

the public Internet, gateway Internet Protocol (IP) address for a remote gateway that includes a

first interface to the public Internet and a second interface communicably coupled to a network

of a telephone service provider; route, using the gateway IP address, data from the mobile

device, over the public Internet, to the remote gateway; and wherein the add-on base station has

transmission power lower than transmission power of convention base stations and produces a

cell smaller than macrocells of conventional base stations, and wherein the server system is

adapted to authorize and de-authorize add-on base stations to route data to the remote gateway

through the public Internet by recurrently issuing an operating license for the add-on base

station.”




                                                23

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 24 of 34 PageID #: 24




Fig. 16: 4G LTE CellSpot Quick Start Guide, at 3. Depicting the 4G LTE CellSpot as an add-on
base station comprising a transceiver for establishing a radio-frequency link with a mobile
device; interface for communicating over, for example, the Internet; and a controller adapted to
determine the current geographical location data for the add-on base station using a global
positioning system (“GPS antenna”)).



                                               24

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 25 of 34 PageID #: 25




Fig. 17: 4G LTE CellSpot QuickStart Guide, at 4. Depicting 4G LTE CellSpot transmitting
updates regarding current operating parameters, including, for example, location data.




Fig. 18: TMOBILE, Support: 4G LTE CellSpot setup & help, http://t-
mobile.com/support/coverage/4g-lte-cellspot-setup-and-help (last visited Feb. 1, 2021)
(depicting that each 4G LTE CellSpot must be uniquely associated with a given user).
                                          25

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 26 of 34 PageID #: 26




Fig. 19: WHITESITES WEB DESIGN BLOG, http://blog.whitesites.com/Tmobile-4G-LTE-Cellspot-
review__635833812545197745_blog.htm (last visited Feb. 1, 2021). Depicting the use of a
“tamper alarm” in the 4G LTE CellSpot.

            45. Plaintiff is informed and believes, and on that basis alleges, that Defendants are

indirectly infringing one or more claims of the ‘638 patent by active inducement in violation of

35 U.S.C. § 271(b), by at least manufacturing, supplying, distributing, selling and/or offering for

sale the Accused Products to their customers with the knowledge and intent that use of those

products would constitute direct infringement of the ‘638 patent.

            46. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘638 patent by contributory infringement in

violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘638 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

            47. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.

                                           COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 8,014,284

            48. Plaintiff incorporates by reference Paragraphs 1 through 47 above.
                                                26

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 27 of 34 PageID #: 27




            49. Defendants have infringed and continue to infringe the ’284 patent in violation of

35 U.S.C. § 271, directly and/or indirectly, either literally or through the doctrine of equivalents,

by at least manufacturing, supplying, distributing, selling and/or offering for sale products and/or

systems, including the Accused Products, and/or by contributing to or inducing infringement

with others with the intent to cause infringement of the ‘284 patent.

            50. For example, as set forth in the preceding paragraphs, Defendants have infringed

and continue to infringe at least claim 15 of the ‘284 patent, which discloses a “communication

system comprising a coordination center connected to a packet based data network through a first

interface, two or more gateways functionally associated with a packet based data network,

wherein each gateway comprises a transceiver adapted to establish a radio-frequency link with a

mobile device; a second interface adapted to facilitate data flow between the mobile device and

the data network; and a controller adapted to regulate data flow between the mobile device and

the data network based, at least partially, on information received over the data network from

said coordination center” wherein “said gateways further comprise a unique identity achieved by

a unique number or digital document” and “said unique number or digital document contains an

encryption key; and said controllers are further adapted to conduct encrypted communications

with said center.”




                                                 27

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 28 of 34 PageID #: 28




Fig. 20: T-Mobile 4G LTE CellSpot QuickStart Guide, at 3. Depicting 4G LTE CellSpot
functioning as a gateway to, for example, the Internet (“Connect your CellSpot to the Internet.”).




                                                28

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 29 of 34 PageID #: 29




Fig. 21: 4G LTE CellSpot QuickStart Guide, at 4. Depicting 4G LTE CellSpot communicating
with T-Mobile servers using the Internet/WAN connection.




Fig. 22: TMOBILE, Support: 4G LTE CellSpot setup & help, http://t-
mobile.com/support/coverage/4g-lte-cellspot-setup-and-help (last visited Feb. 1, 2021)
(depicting that each CellSpot must have unique identification features).




Fig. 23: TMOBILE, Support: 4G LTE CellSpot setup & help, http://t-
mobile.com/support/coverage/4g-lte-cellspot-setup-and-help (last visited Feb. 1, 2021)
                                           29

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 30 of 34 PageID #: 30




(depicting use of IPSec (Internet Protocol Security) protocol suite for securing IP-based
communications using encryption).
            51. Plaintiff is informed and believes, and on that basis alleges, that Defendants also

indirectly infringe one or more claims of the ‘284 patent by contributory infringement in

violation of 35 U.S.C. § 271(c). Defendants are aware that components of the Accused Products

are a material and substantial part of the invention claimed by the ‘284 patent, and that they are

designed for a use that is both patented and infringing, and that has no substantial non-infringing

uses.

            52. Defendants’ acts of infringement have caused damage to Plaintiff, and Plaintiff is

entitled to recover from Defendants (or any successor entity to Defendants) the damages

sustained by Plaintiff as a result of Defendants’ wrongful acts in an amount subject to proof at

trial.

                                  WILLFUL INFRINGEMENT

            53. Plaintiff incorporates by reference Paragraphs 1-52 above.

            54. From at least as early as the filing of this Complaint, Defendants have been on

notice of their infringement of the patents-in-suit.

            55. Defendants’ infringement of any or all of the patents-in-suit is willful and

deliberate, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.

            56. Plaintiff is informed and believes, and on that basis alleges, that Defendants

became aware of a prior suit by Plaintiff against Sprint—now one of Defendants’ subsidiaries—

over infringing femtocell products similar to the Accused Products in this action. See Barkan v.

Sprint, No. 2:19-cv-00336 (E.D. Tex. filed Oct. 14, 2019) [hereinafter “Barkan v. Sprint”].

Regardless, because Defendants acquired Sprint during the pendency of the Barkan v. Sprint

                                                  30

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 31 of 34 PageID #: 31




litigation, Sprint’s knowledge of the Patents-in-Suit, including throughout that litigation, can be

imputed to Defendants. Cf. Carl Zeiss Vision Int’l Gmbh v. Signet Armorlite, Inc., 2009 WL

4642388, at *4 (S.D. Cal. Dec. 1. 2009) (rejecting irrelevance argument regarding

“[predecessor’s] knowledge of patents, before its merger into [party]”). In fact, the Sprint

employees from whom discovery was taken regarding the asserted patents in Barkan v. Sprint

were T-Mobile employees by the time of their document collections and/or depositions.

            57. Plaintiff is also informed and believes, and on that basis alleges, that Defendants

have been aware of the August 12, 1999 Israeli PCT application (IL99/00438), to which the

asserted patents claim priority, since at least the prosecution of application DE102007044972A1,

which was filed by T Mobile International AG—an affiliate of Defendants—on September 19,

2007. In the course of that application, Dr. Barkan’s PCT application was cited as prior art, and

T-Mobile International AG’s patent application was subsequently withdrawn.




Fig. 24: Depicting T-Mobile patent application citing to Dr. Barkan’s Israeli PCT application, to
which the asserted patents claim priority.

                                                31

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 32 of 34 PageID #: 32




             58. Defendants have deliberately and willfully infringed the patents-in-suit despite the

objectively high likelihood that their actions constitute patent infringement.

                                           JURY DEMAND

             59. Plaintiff demands a trial by jury on all issues.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Barkan Wireless IP Holdings, L.P. requests entry of judgment in

its favor and against Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. as follows:

        a)         Declaration that Defendants have infringed United States Patent Nos. 8,559,312,

9,392,638, and 8,014,284;

        b)         Declaration that Defendants’ infringement has been willful;

        c)         Awarding damages, in an amount no less than a reasonable royalty, arising out of

Defendants’ infringement of United States Patent Nos. 8,559,312, 9,392,638, and 8,014,284 to

Plaintiff, including enhanced damages pursuant to 35 U.S.C. § 284, together with prejudgment

and post-judgment interest, in an amount according to proof;

        d)         An award of attorney’s fees pursuant to 35 U.S.C. § 285 or as otherwise permitted

by law; and

        e)         For such other costs and further relief as the Court may deem just and proper.

DATED: February 2, 2021

                                                 Respectfully submitted,

                                                 /s/ Max L. Tribble, Jr.
                                                 Max L. Tribble, Jr. – Lead Counsel
                                                 Texas State Bar No. 20213950
                                                 Justin Nelson
                                                 Texas State Bar No. 24034766
                                                 SUSMAN GODFREY, L.L.P.
                                                 1000 Louisiana Street, Suite 5100
                                                 Houston, Texas 77002
                                                    32

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 33 of 34 PageID #: 33




                                   Telephone: (713) 651-9366
                                   Facsimile: (713) 654-6666
                                   mtribble@susmangodfrey.com
                                   jnelson@susmangodfrey.com

                                   Matthew R. Berry
                                   Washington State Bar No. 37364
                                   Alexander W. Aiken
                                   New York State Bar No. 5599832
                                   SUSMAN GODFREY, L.L.P.
                                   1201 Third Ave., Suite 3800
                                   Seattle, Washington 98101
                                   Telephone: (206) 516-3880
                                   Facsimile: (206) 516-3883
                                   mberry@susmangodfrey.com

                                   William D. O’Connell
                                   New York State Bar No. 5491014
                                   SUSMAN GODFREY, L.L.P.
                                   1301 Avenue of the Americas, 32nd Fl.
                                   New York, New York 10019-6023
                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340
                                   boconnell@susmangodfrey.com

                                   S. Calvin Capshaw
                                   Texas State Bar No. 03783900
                                   ccapshaw@capshawlaw.com
                                   Elizabeth L. DeRieux
                                   Texas State Bar No. 05770585
                                   ederieux@capshawlaw.com
                                   CAPSHAW DERIEUX LLP
                                   114 E. Commerce Ave.
                                   Gladewater, TX 75647
                                   Telephone (903) 845-5770

                                   Michael F. Heim
                                   Texas State Bar No. 09380923
                                   Robert A. Bullwinkel
                                   Texas State Bar No. 24064327
                                   Blaine A. Larson
                                   Texas State Bar No. 24083360
                                   HEIM, PAYNE & CHORUSH, LLP
                                   1111 Bagby St., Suite 2100
                                   Houston, TX 77002
                                   Telephone: (713) 221-2000
                                     33

7013105v1/016556
 Case 2:21-cv-00034-JRG Document 1 Filed 02/02/21 Page 34 of 34 PageID #: 34




                                   Facsimile: (713) 221-2021
                                   mheim@hpcllp.com
                                   abullwinkel@hpcllp.com
                                   blarson@hpcllp.com

                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   jw@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606
                                   Telephone: (903) 757-6400
                                   Facsimile: (903) 757-2323




                                     34

7013105v1/016556
